Citation Nr: 1341040	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  12-29 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES


1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to a compensable rating for bilateral hearing loss.

3.  Entitlement to a rating higher than 10 percent for bilateral pes planus.



ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from August 1997 to August 1999.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The claims of entitlement to service connection for sleep apnea and a higher rating for the bilateral (left and right ear) hearing loss require further development before being decided on appeal, so the Board is remanding these claims to the RO via the Appeals Management Center (AMC) in Washington, DC.  Whereas the Board, instead, is going ahead and deciding the claim for a higher rating for the bilateral pes planus.


FINDING OF FACT

The Veteran has moderate bilateral pes planus manifested by pain on manipulation and use of his feet and weight-bearing over the great toe.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 10 percent for the bilateral pes planus.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5279, 5284 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of the information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim that consist of (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006).

By means of an October 2010 letter, the Veteran has received all essential notice noted above and he has had a meaningful opportunity to participate in the development of his claims; he is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).

As for the duty to assist, all obtainable records to include service treatment records and post-service medical records have been secured and the Veteran was afforded a VA examination that is adequate to rate the disability.  There is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 


Legal Criteria and Analysis

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2013).  When a question arises as to which of two ratings applies under a particular Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1.  Separate ratings can be assigned for separate periods of time, based upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). Here, staged ratings were not assigned.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Although there is an obligation to provide sufficient reasons and bases in support of an appellate decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122 (2000).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran contends his pes planus warrants a rating higher than 10 percent because it produces pain that limits his activities.

His bilateral pes planus is rated 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Under this code, a 10 percent rating is assigned for moderate disability with weight-bearing over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet, bilateral or unilateral. 

A 30 percent rating is assigned for severe bilateral acquired flatfoot, with objective evidence of marked deformity, pain on manipulation and use accentuated an indication of swelling on use, and characteristic callosities.  Id.

A maximum 50 percent evaluation is assigned for pronounced bilateral acquired flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  Id.

On January 2011 VA compensation examination, he reported having daily foot pain that limited his walking and standing.  He also complained of foot stiffness, swelling, heat, fatigability, and lack of endurance.  Flare-ups occurred weekly or more frequently and the episodes lasted less than one day and were usually precipitated by prolonged weight bearing.  He had a fair response to medication; rest and elevation resulted in complete relief.  The functional limitations produced by his disability limited his standing from 15 to 30 minutes and walking from 1 to 3 miles.

On examination, there was no evidence of swelling, instability, weakness, or abnormal weight bearing, but there was evidence of painful motion and tenderness, pain on standing, and pain on palpation of the metatarsals and arches.  Achilles alignment was normal with weight bearing and non weight bearing.  There was mild pronation and pain on manipulation.  The arches were not present on weight bearing and there was no angulation of os calcis, forefoot or midfoot malalignment, or skin abnormality.  The weight bearing line was over the great toe and his gait was normal.

The Veteran worked full-time as a systems engineer and he lost approximately 1 week of work during the past year due to foot pain.  The general occupational effect was significant with decreased mobility and increased tardiness.  His standing work was limited to computers at a specific height and he was unable to install computers.  Driving 1 hour to work could aggravate his symptoms and he was unable to get out of his car quickly.  The effect was severe with chores, shopping, exercise, recreation, and traveling; moderate with driving; mild with dressing; and sports were prevented.  

A November 2011 VA treatment record notes his complaints of right foot pain that had been of 6 week duration.  He indicated his foot pain had worsened after slamming on the brakes in a motor vehicle accident.  He had a history of pes planus and inserts that did not alleviate his pain.

In January 2012, the Veteran reported his foot pain was 5 to 6/10, which equaled distressing, but the pain was intermittent.  An examination of the foot revealed no edema, but there was bilateral fascia tenderness.

Based on the evidence and in light of the applicable criteria, a rating in excess of 10 percent is not warranted for the Veteran's bilateral pes planus.  While his feet were shown to have pain on manipulation and use accentuated, there was only mild pronation and there was no objective evidence of callosities or swelling.  Therefore, the criteria for severe pes planus are not met or approximated.  The record also indicates orthotics did not help his feet, which is contemplated in the criteria for pronounced pes planus, so the Board considered whether pronounced pes planus is present, but in the absence of displacement and severe spasms of the Achilles, marked pronation, or extreme tenderness of the plantar surfaces the criteria are not approximated.  

The Board also considered whether referral for extraschedular consideration is warranted under 38 C.F.R. § 3.321 (2013), but finds that it is not.  The determination of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate." Id.  If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extraschedular rating is warranted.  Id.   

Here, the Board finds neither the first or second Thun element is satisfied.  As to whether the Veteran's bilateral pes planus presents an exceptional disability picture, the Board finds his symptoms are reasonably contemplated by the criteria.  His primary complaint is pain, which is worsened by prolonged standing or walking and thus limits the Veteran's level of activity both recreationally and occupationally.  The criteria, however, also contemplate pain on use and it is specifically represented in moderate and severe pes planus.  So, the criteria not only consider the symptom itself but the severity as well.  Therefore, the Veteran's symptoms are not shown to have manifestations not reasonably described in the criteria.  In short, there is nothing exceptional or unusual about the Veteran's bilateral pes planus.


With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his bilateral pes planus resulted in any hospitalizations.  He did report losing 1 week of work and being tardy due to foot pain, but this is not consistent with marked interference with employment.  The Board finds, therefore, that the Veteran's service-connected bilateral pes planus does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.


ORDER

The claim of entitlement to a rating higher than 10 percent for the bilateral pes planus is denied.


REMAND

The Veteran contends a higher rating is warranted for his bilateral hearing loss due to the level of difficulty he has understanding what is said when people whisper or talk in a normal tone.  The Veteran is not shown to receive treatment for this disorder, but he was afforded a VA examination in January 2011.  The examiner provided the objective findings, but he did not obtain subjective information from the Veteran regarding the functional impact of his hearing loss, which is pertinent to considering whether extra-schedular provisions are applicable.

As for sleep apnea, the Veteran reported being exposed to various things that led to respiratory problems involving sleep apnea.  Although there is no evidence of sleep difficulties in service, he was shown to have been treated for various respiratory problems.  Thus, an opinion is needed to determine if his obstructive sleep apnea is related to service.


Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

1.  Obtain all ongoing treatment records for the Veteran's hearing loss and sleep apnea.

2.  Then schedule a VA compensation examination to reassess the severity of the Veteran's bilateral hearing loss.  He is advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this pending claim as it will require rating this disability based on the existing evidence of record. 

The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical and other history.

All necessary diagnostic testing and evaluation should be performed to determine the severity of the Veteran's hearing loss.  In addition to dictating objective test results, the evaluating VA audiologist must fully describe the subjective effects of the Veteran's hearing loss disability, if any, on his occupational functioning and daily activities. 

3.  Also schedule a VA compensation examination for a medical nexus opinion concerning the etiology of the Veteran's obstructive sleep apnea.  The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical and other history.

All necessary diagnostic testing and evaluation should be performed to determine the nature and etiology of the Veteran's sleep apnea.

Based on a review of the record, examination, and medical history provided by the Veteran, the examiner must offer an opinion as to the likelihood (likely, as likely as not, or unlikely) that the Veteran's sleep apnea incepted during his service or is otherwise related to any event, injury, or disease during his service.  The examiner must also specifically address the Veteran's contentions concerning exposure to welding and paint fumes aboard the USS Harry S. Truman as a possible source or cause of this condition.

As well, and most importantly, the examiner must provide explanatory rationale for the opinion, if necessary citing to specific evidence in the file supporting conclusions.

4.  Then readjudicate these remaining claims in light of this and all other additional evidence.  If they continue to be denied, send the Veteran an SSOC and give him opportunity to respond to it before returning the file to the Board for further consideration of these remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


